Citation Nr: 0108471	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-20 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to November 18, 1997 
for a grant of a 50 percent disability evaluation for 
cervical/brachial type right upper extremity neuropathy and 
right shoulder sprain with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  That rating decision implemented a 
June 1999 Board decision that granted a 50 percent evaluation 
for cervical/brachial type right upper extremity neuropathy 
and right shoulder sprain with arthritis.  The veteran, who 
had active service from March 1943 to December 1945, has 
appealed the effective date assigned to his increased rating.


FINDINGS OF FACT

1.  The veteran was provided an aid and attendance VA 
examination in early 1991, showing that the veteran could not 
raise his right arm above the horizontal plane; the RO 
received the resulting report in March 1991.  

2.  The RO received a December 1991 VA EMG report that showed 
mild peripheral neuropathy in July 1993.

3.  The RO received a claim for an increased evaluation for 
cervical/brachial type right upper extremity neuropathy and 
right shoulder sprain with arthritis on May 10, 1993.

4.  A June 1999 Board decision granted a 50 percent 
evaluation for the veteran's cervical/brachial type right 
upper extremity neuropathy and right shoulder sprain with 
arthritis based upon moderate ulnar neuropathy and limitation 
of motion of the right arm.





CONCLUSION OF LAW

The proper effective date for a grant of a 50 percent 
disability evaluation for cervical/brachial type right upper 
extremity neuropathy and right shoulder sprain with arthritis 
is May 10, 1993.  38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that "[w]here the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law."  See Shields v. 
Brown, 8 Vet. App. 346, 351-352 (1995) [citing Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994)].

A December 1990 Board decision denied an evaluation in excess 
of 40 percent for cervical/brachial type right upper 
extremity neuropathy and right shoulder sprain with 
arthritis.  In so doing, the Board found that the veteran had 
moderate limitation of motion of the right shoulder and neck 
and slight sensory loss, but good motor strength.  

In February 1991, the RO received correspondence from the 
veteran's wife relating that he was in poor health.  The 
veteran's wife related that the veteran's service-connected 
orthopedic disorder was increasingly stiff.  The veteran was 
provided an aid and attendance VA examination in early 1991; 
the RO received the resulting report in March 1991.  One 
component of the report noted that the veteran could not 
raise his right shoulder above the horizontal plane.  A 
November 1991 Board decision denied special monthly pension 
based upon the need for the regular aid and attendance of 
another person.  

On May 10, 1993, the RO received a statement from the veteran 
seeking several benefits.  The veteran stated that his 
arthritis in his shoulder was worsening, and that he was 
seeking an increased evaluation for his shoulder, as well as 
service connection for other issues.  In July 1993, the RO 
received further correspondence from the veteran, which 
included photocopies of a December 1991 VA EMG report.  This 
report showed mild peripheral neuropathy.  Clinical 
correlation was recommended.

In a November 1993 rating decision, the RO denied an 
evaluation in excess of the assigned 40 percent rating, among 
other things.  The veteran appealed that decision, and in 
July 1997, the Board remanded the claim for further 
development, including a VA examination.  

A VA neurological examination was performed on November 18, 
1997.  The veteran's history was reviewed in detail.  The 
examiner noted that the veteran was unable to overcome 
gravity with his right arm, which he attributed to pain in 
the right shoulder.  Strength in the right upper extremity 
was reduced.  An EMG was recommended.  EMG and nerve 
conduction studies were performed the following month, 
reflecting right median and ulnar neuropathy, but not 
radiculopathy.  Similar results were noted in an April 1998 
VA examination.

The June 1999 Board decision that granted a combined 50 
percent evaluation for this disability placed great emphasis 
on the veteran's limitation of motion of the right shoulder, 
finding that this component of the disability warranted a 20 
percent evaluation.  The Board also placed great emphasis on 
the findings of ulnar neuropathy, characterized as moderate.  
As a result of this finding, the Board found that a separate 
40 percent evaluation was warranted under Diagnostic Code 
8513-8713, for no more than moderate neuropathy.  (A 40 
percent evaluation combined with a 20 percent evaluation 
warrants a 50 percent evaluation under 38 C.F.R. § 4.25.)  
The June 1999 rating decision on appeal found that November 
18, 1997, the day of the VA neurologic examination, was the 
proper effective date for the 50 percent evaluation.

The veteran stated in his August 1999 notice of disagreement 
that he first sought an increased evaluation in May 1993, and 
that this is the date that the increased evaluation should be 
effective.  In his October 1999 VA Form 9, the veteran 
indicated that he sought an effective date in 1991, as his 
shoulder was no better then than in November 1997.

A "claim" is defined under 38 C.F.R. § 3.1(p) (2000) as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  Quarles v. Derwinski, 3 Vet. 
App. 129, 134-35 (1992).  The law provides, in part, that 
increased ratings are effective as of the date of receipt of 
claim, or date entitlement arose (i.e., when it is factually 
shown that the requirements for the increased rating are 
met), whichever is later.  An exception to this rule is that 
the effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, provided a claim is received by the VA within one 
year after that date.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(o) (2000).  A report of examination or 
hospitalization which meets certain requirements will be 
accepted as an informal claim for benefits if the report 
relates to a disability which may establish entitlement.  38 
C.F.R. §§ 3.155(c), 3.157(a).

The 1991 aid and attendance report received in March 1991 
could hypothetically service as an informal, and in this 
case, unadjudicated claim.  In a similar manner, the December 
1991 VA EMG report could serve as an informal claim.  
However, a formal claim for an increased evaluation was not 
received until May 10, 1993, more than one year after the RO 
received the either report, and thus, neither could serve as 
a predicate to grant an earlier effective date. 

Looking at the above, the Board finds that there is at least 
some evidence that the veteran's service connected disability 
had worsened at the time of his May 10, 1993 claim as 
compared to symptoms at the time of the December 1990 Board 
decision.  Mild neuropathy was shown in a December 1991 VA 
EMG report, and the presence of what was characterized as 
moderate ulnar neuropathy was a major component of the 
Board's June 1999 decision.  There is reason to believe that 
the condition of the service connected impairment was 
essentially the same in May 1993 as it was in 1999.  The 
Board finds that May 10, 1993, is the proper effective date 
for the grant of a 50 percent evaluation for 
cervical/brachial type right upper extremity neuropathy and 
right shoulder sprain with arthritis.  


ORDER

An effective date of May 10, 1993 for a grant of a 50 percent 
disability evaluation for cervical/brachial type right upper 
extremity neuropathy and right shoulder sprain with arthritis 
is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

